 


110 HR 21 IH: Oceans Conservation, Education, and National Strategy for the 21st Century Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 21 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Farr (for himself, Mr. Allen, Mr. Gilchrest, and Mr. Saxton) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a national policy for our oceans, to strengthen the National Oceanic and Atmospheric Administration, to establish a national and regional ocean governance structure, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Oceans Conservation, Education, and National Strategy for the 21st Century Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Purpose. 
Sec. 4. Definitions. 
Title I—Establishment of a National Oceans Policy 
Sec. 101. National oceans policy. 
Title II—NATIONAL OCEANIC AND ATMOSPHERIC ADMINISTRATION ORGANIC ACT 
Sec. 201. National Oceanic and Atmospheric Administration. 
Sec. 202. Administration leadership. 
Sec. 203. National Weather Service. 
Sec. 204. Resource management. 
Sec. 205. Operations and services. 
Sec. 206. Research and technology development. 
Sec. 207. Education and outreach. 
Sec. 208. Science Advisory Board. 
Sec. 209. Reports. 
Sec. 210. Public-private partnerships. 
Sec. 211. Reorganization plan. 
Sec. 212. Facility evaluation process. 
Sec. 213. Administration budget. 
Sec. 214. Baselines and cost controls. 
Sec. 215. Offshore performance of contracts for the procurement of goods and services. 
Title III—NATIONAL OCEAN LEADERSHIP AND COORDINATION 
Sec. 301. National Oceans Advisor. 
Sec. 302. Committee on Ocean Policy. 
Sec. 303. Establishing a coordinated management regime for activities in Federal waters. 
Sec. 304. Council of Advisors on Oceans Policy. 
Title IV—REGIONAL COORDINATION AND ECOSYSTEM PLANNING 
Sec. 401. Findings. 
Sec. 402. Regional Ocean Partnerships. 
Sec. 403. Regional Ocean Strategic Plans. 
Sec. 404. National Academy of Sciences study of regional oceans governance. 
Sec. 405. Ocean ecosystem resource information systems. 
Sec. 406. Regulations. 
Sec. 407. Other authority. 
Sec. 408. Authorization of appropriations. 
Title V—OCEAN AND GREAT LAKES CONSERVATION TRUST FUND 
Sec. 501. Establishment of fund. 
Sec. 502. Limitation on use of available amounts for administration. 
Sec. 503. Recordkeeping requirements. 
Sec. 504. Maintenance of effort and matching funding. 
Sec. 505. Community assistance formula and payments. 
Sec. 506. Approval of State funding and spending plans. 
Sec. 507. Special postage stamp. 
Title VI—ADMINISTRATION FUNDING 
Sec. 601. Authorization of appropriations.  
2.FindingsThe Congress finds the following: 
(1)United States ocean waters and the ocean resources they contain are vital for the national security, environment, economy, and culture of the United States. 
(2)The National Oceanic and Atmospheric Administration is the lead ocean agency in the United States, performing critical services and activities for the nation and its citizens. 
(3)Recent reports by the United States Commission on Ocean Policy and the Pew Oceans Commission call for, among other things— 
(A)a more comprehensive and integrated ecosystem-based management approach to address current and future ocean and coastal challenges; 
(B)coordination and increased efficiency of ocean governance; 
(C)a strengthened National Oceanic and Atmospheric Administration to enhance its ability to fulfill its core missions; and 
(D)the need for a dedicated source of funds for improved management and understanding of ocean and coastal resources. 
(4)Consistent with customary international law, the United States exercises sovereign rights over ocean resources within United States ocean waters. 
(5)These ocean resources are the property of the people of the United States, are held in trust for them by Federal, State, local, and tribal governments, and should be managed to preserve the full range of their benefits for present and future generations. 
(6)Knowledge of the world’s oceans is critically important to the operations of the United States Armed Forces, particularly the Navy and Coast Guard operations, and therefore to the national security of the United States. 
(7)Marine, terrestrial, and atmospheric systems are interdependent, requiring that policy, information transfer, and the management of human activities be coordinated across systems. 
(8)Healthy and productive coastal and marine ecosystems are the keys to securing the full range of benefits from ocean resources, including important economic uses such as productive fisheries, for the people of the United States. 
(9)A variety of threats and practices have caused dramatic declines in the health and productivity of coastal and marine ecosystems of the United States. Among the major threats to marine ecosystem health are— 
(A)global climate change; 
(B)chemical, nutrient, and biological pollution; 
(C)unwise land use and coastal development; 
(D)habitat damage; 
(E)overfishing; 
(F)bycatch; and 
(G)invasive species. 
(10)These threats are exacerbated by the legal and geographic fragmentation of authority over ocean space and ocean resources. 
(11)Activities harming coastal and marine ecosystems jeopardize the economies and social structure of coastal communities dependent on these resources. 
(12)Healthy marine ecosystems provide more goods and services, such as seafood and tourism opportunities, than degraded marine ecosystems. 
(13)While there is a plethora of laws, government agencies, and programs dealing with coastal resources and ocean resources, activities thereunder are poorly coordinated and do not constitute a unified and comprehensive public policy toward the ocean waters and resources. 
(14)To better enable the various levels of government with authority over coastal and ocean waters, habitats, and resources, and ocean resources to fulfill their public trust responsibilities, a unified national oceans policy is needed to govern the range of human activities affecting the health and productivity of marine ecosystems. 
3.PurposeThe purpose of this Act is to secure, for present and future generations of people of the United States, the full range of ecological, economic, educational, social, cultural, nutritional, and recreational benefits of healthy marine ecosystems, by— 
(1)establishing a comprehensive national oceans policy regarding all covered actions that may significantly affect United States ocean waters and ocean resources; 
(2)requiring covered actions to be consistent with the policies and standards of this Act; 
(3)setting clear standards against which compliance with the national oceans policy can be measured; 
(4)providing standards through which compliance with this Act can be assured; 
(5)promoting ecologically sustainable ocean resource use and management by strengthening and empowering ocean governance on regional and Federal levels; 
(6)promoting ecosystem-based approaches to management of ocean waters and resources; 
(7)enhancing responsible ocean stewardship through education, information collection, and citizen involvement; and 
(8)establishing a ocean and great lakes conservation trust fund to support the purposes and policies of this Act. 
4.DefinitionsIn this Act: 
(1)United States ocean waters or oceansThe term United States ocean waters or oceans means the zone extending from the baseline from which the breadth of the United States territorial sea is measured to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983, including the territorial waters of the Great Lakes and the waters of the continental shelf to which the United States is granted sovereign rights under international law. 
(2)Coastal watersThe term coastal waters means the waters within the coastal zone as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453), which includes such waters as bays and estuaries. 
(3)Ocean resources or coastal resourcesThe term ocean resources or coastal resources means any living, nonliving, or cultural amenity in United States ocean waters or coastal waters. 
(4)Covered actionThe term covered action means any activity affecting United States ocean or coastal waters or resources, that is authorized (including the issuance of a Federal license or permit), carried out, or funded by a Federal agency. 
(5)AdministrationThe term Administration means the National Oceanic and Atmospheric Administration provided for in section 201. 
(6)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration. 
(7)AdvisorThe term Advisor means the National Oceans Advisor appointed under section 301. 
(8)FunctionThe term function, when used in reference to a function of a government agency or official, includes authorities, powers, rights, privileges, immunities, programs, projects, activities, duties, and responsibilities. 
(9)Biological diversityThe term biological diversity means a collection of genomes, species, and ecosystems occurring in a geographically defined region. 
(10)Ecologically sustainableThe term ecologically sustainable means capable of maintaining biological diversity and ecosystem structure and functioning from one human generation to the next, so as not to deny future generations the goods and services that healthy marine ecosystems provide. 
(11)MarineThe term marine includes of or relating to United States ocean and coastal waters. 
(12)Marine ecosystem health and health of marine ecosystemsEach of the terms marine ecosystem health and health of marine ecosystems means the ability of a marine ecosystem to support and maintain a productive and resilient community of organisms, having a species composition, diversity, and functional organization resulting from the natural habitat of the region, such that it provides a complete range of ecological benefits, including— 
(A)a complete diversity of native species and habitats wherein each native species is able to maintain an abundance, population structure, and distribution supporting its ecological and evolutionary functions and processes; and 
(B)a physical, chemical, geological, and microbial environment that is supportive of the requirements of this paragraph. 
(13)Healthy marine ecosystemThe term healthy marine ecosystem means a marine ecosystem with the ability to support and maintain a productive and resilient community of organisms, having a species composition, diversity, and functional organization resulting from the natural habitat of the region, such that it provides a complete range of ecological benefits, including— 
(A)a complete diversity of native species and habitats wherein each native species is able to maintain an abundance, population structure, and distribution supporting its ecological and evolutionary functions and processes; and 
(B)a physical, chemical, geological, and microbial environment that is supportive of the requirements of this paragraph. 
(14)Ecosystem-based managementThe term ecosystem-based management means an integrated approach to management that— 
(A)considers the entire ecosystem, including humans; 
(B)has as its goal the maintenance of ecosystems in a healthy, productive, and resilient condition so that they can provide the services humans want and need; 
(C)accounts for the interactions among species, activities, and sectors of management; 
(D)considers the cumulative impacts of different sectors; 
(E)emphasizes the protection of ecosystem structure, functioning, and key processes; 
(F)is place-based in focusing on a specific ecosystem and the range of activities affecting it; 
(G)explicitly accounts for the interconnectedness within systems, recognizing the importance of interactions between many target species or key services and other non-target species; 
(H)acknowledges interconnectedness among systems, such as between air, land, and sea; and 
(I)integrates ecological, social, economic, and institutional perspectives, recognizing their strong interdependences. 
(15)Important ecological areaThe term Important Ecological Area means an area that contributes significantly to the health of the local or larger marine ecosystem, such as areas that are critical habitats because they are breeding, feeding, spawning or nursery grounds for one or more species and/or are especially unique or sensitive marine ecosystems. 
(16)Federal agencyThe term Federal agency means any department, agency, or instrumentality of the United States. 
(17)Regional ocean partnershipsThe term Regional Ocean Partnerships means such a council established by the Administrator under section 402. 
(18)Ocean regionThe term ocean region means such a region designated under section 402(b). 
(19)Coastal stateThe term coastal State— 
(A)means a State of the United States in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, the Gulf of Mexico, Long Island Sound, or one or more of the Great Lakes; and 
(B)includes Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and the Trust Territories of the Pacific Islands, and American Samoa. 
(20)Coastal political subdivisionThe term coastal political subdivision means a political subdivision of a coastal State all or part of which political subdivision is within the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)). 
(21)Coastal population densityThe term coastal population density means the population as determined by the most recent census data in the State’s coastal zone as determined pursuant to the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.). 
(22)Ocean stewardshipThe term ocean stewardship means the careful and responsible management of coastal and ocean resources by current generations such that it ensures future generations can obtain the full range of benefits from those resources. 
(23)Precautionary approachThe term precautionary approach means the approach used to ensure the health and sustainability of marine ecosystems for the benefit of current and future generations, in which lack of full scientific certainty shall not be used as a justification for postponing action to prevent environmental degradation. 
IEstablishment of a National Oceans Policy 
101.National oceans policy 
(a)PolicyIt is the continuing policy of the United States to protect, maintain, and restore the health of marine ecosystems in order to fulfill the ecological, economic, educational, social, cultural, nutritional, recreational and other requirements of current and future generations of Americans. 
(b)National standards 
(1)In generalTo the fullest extent possible, the policies, regulations, and Public Laws of the United States shall be interpreted and administered by any Federal agency in accordance with the policy in subsection (a) for any covered actions. 
(2)Covered actions 
(A)Covered actions affecting United States ocean waters or ocean resources must be conducted in a manner that is consistent with the protection, maintenance, and restoration of healthy ecosystems. 
(B)Any covered action that may significantly affect United States ocean waters or ocean resources may proceed only if the covered action, individually and in combination with other covered actions— 
(i)is not likely to significantly harm the health of any marine ecosystem; and 
(ii)is not likely to significantly impede the restoration of the health of any marine ecosystem. 
(C)In the case of incomplete or inconclusive information as to the effects of a covered action on United States ocean waters or ocean resources, decisions shall be made using the precautionary approach to ensure protection, maintenance, and restoration of healthy marine ecosystems. 
(D)Adverse social and economic impacts on communities that are significantly resource dependent shall be minimized to the extent practicable, while remaining consistent with other provisions of this Act that include the other national standards under this subsection. Consideration of impacts on resource dependent communities shall include, but not be limited to, cumulative impacts. 
(c)RegulationsWithin 1 year after the date of enactment of this Act, the Administrator, in consultation with the Committee on Ocean Policy, shall issue such regulations as are necessary to implement this section of the Act. 
(d)ImplementationEach Federal agency that undertakes, authorizes, or funds a covered action shall ensure, in consultation with and with the assistance of the Administrator, that any covered action by such agency complies with the policy and national standards in subsection (a) and (b) of this section, in accordance with the following schedule: 
(1)Not less than 180 days prior to taking final agency action on a covered action, the head of each Federal agency shall certify whether the action complies with the policy and national standards, and submit the certification to the Administrator for review. 
(2)Not later than 90 days after receipt of the agency’s certification under subparagraph (a), the administrator shall determine whether he concurs with the agency’s finding and provide the head of such agency a written analysis documenting the basis for the administrator’s determination. this analysis shall include— 
(A)a summary of the information on which the Administrator’s determination is based; 
(B)a detailed assessment of the effects the covered action has on marine ecosystem health; and 
(C)recommendations to remedy any identified deficiencies. 
(e)Savings clauseNothing in this Act shall be construed to supersede or diminish the authority and responsibility, under any other provision of law, of any Federal agency or State, or any political subdivision thereof, to establish or implement more stringent requirements to conserve ocean resources. 
(f)Judicial reviewRegulations promulgated by the Administrator and determinations on covered actions, under this section of the Act, shall be subject to judicial review to the extent authorized by, and in accordance with, chapter 7 of title 5, United States Code. 
IINATIONAL OCEANIC AND ATMOSPHERIC ADMINISTRATION ORGANIC ACT 
201.National Oceanic and Atmospheric Administration 
(a)In GeneralThere shall be an agency known as the National Oceanic and Atmospheric Administration. Reorganization Plan No. 4 of 1970 shall have no further force or effect. 
(b)MissionThe mission of the administration is to— 
(1)act as the nonmilitary Federal agency with responsibility for providing oversight of all United States coastal, ocean, and Great Lakes waters and resources; 
(2)understand the systems of the Earth’s oceans and atmosphere and predict changes in the Earth’s oceans and atmosphere and the effects of such changes on the land environment; 
(3)conserve and manage coastal, ocean, and Great Lakes resources and ecosystems to meet national economic, social, and environmental needs, and promote the ecologically sustainable use of these resources so such future needs of the nation can be met; 
(4)protect, maintain, and restore the health of coastal, ocean, and Great Lakes ecosystems; and 
(5)educate the public about these topics. 
(c)FunctionsThe functions of the Administration, through which it shall carry out the policy and standards set forth in section 101, shall include— 
(1)conducting and supporting basic and applied research, development, and technology transfer as may be necessary to carry out the mission described in subsection (b); 
(2)protecting, restoring, and maintaining the health and sustainability of the coasts, oceans, and Great Lakes through ecosystem-based research, development, demonstration, and management; 
(3)collecting, through observation and other means, communicating, analyzing, processing, and disseminating comprehensive scientific data and information about weather and climate, solar and geophysical events on the Sun and in the space environment, and about the coasts, oceans, Great Lakes, upper reaches of estuaries, and hydrologic systems; 
(4)operating and maintaining a system for the storage, retrieval, and dissemination of data relating to weather and climate, solar and geophysical events on the Sun and in the space environment, and about the coasts, oceans, Great Lakes, upper reaches of estuaries, and hydrologic systems; 
(5)using observational data and technologies developed by other Federal agencies to improve the Administration’s operations; 
(6)coordinating efforts of Federal agencies with respect to meteorological and oceanic services, and acting as a focal point regarding oceans research and management; 
(7)using the best available technology to explore and map the coastal, ocean, and Great Lakes waters of the United States, and work collaboratively with other countries to use the best available technology to explore and map their coastal and ocean waters and other significant water bodies, in order to better understand ocean dynamics; 
(8)issuing weather, water, climate, space weather, tsunami, and other forecasts and warnings related to Earth’s oceans and atmosphere as to enhance society’s preparedness for responding to such weather-related conditions; 
(9)working with other Federal agencies, State, tribal, and local governments, and the public to improve regional coordination and integration and promote ecosystem-based management of coasts, oceans, and Great Lakes; 
(10)understanding the science of Earth’s climate and the impact of related systems on climate variability and change, and undertaking research and development to enhance society’s ability to plan for and respond to climate variability and change; 
(11)administering public outreach and education programs and services to increase scientific and environmental literacy about— 
(A)coasts, oceans, Great Lakes, upper reaches of estuaries, and hydrologic systems; 
(B)weather and climate; 
(C)solar and geophysical events on the Sun and in the space environment; and 
(D)direct and indirect human impacts on the systems of Earth’s oceans, atmosphere, and related systems; 
(12)providing, as appropriate and in cooperation with the Secretary of State, representation at all international meetings and conferences relating to the mission of the Administration, including meteorological, climate, and Earth and ocean observing issues; 
(13)any other function assigned to the Administration by law; and 
(14)such other functions as are necessary to accomplish the mission described in subsection (b). 
202.Administration leadership 
(a)Under Secretary of Commerce for Oceans and Atmosphere and Administrator 
(1)In generalThere shall be, as the Administrator of the Administration, an Under Secretary of Commerce for Oceans and Atmosphere. The Administrator shall be appointed by the President, by and with the advice and consent of the Senate. The term of office of any individual appointed after the date of enactment of this Act to serve as Administrator shall be 6 years, with eligibility for reappointment. 
(2)FunctionsThe Administrator, as head of the Administration, shall be responsible for— 
(A)ensuring that the functions of the Administration under section 201(c) are fulfilled; 
(B)general management and supervision of the operations of the Administration; 
(C)policy development and guidance; 
(D)formulation, guidance, and execution of budget for the Administration, including submission of annual budget requests to the Director of the Office of Management and Budget; 
(E)serving as the Department of Commerce official for all ocean and atmosphere issues with other elements of the Department of Commerce and with other Federal agencies, State, tribal, and local governments, and the public; and 
(F)such other duties with respect to the Administration as the Secretary may prescribe. 
(3)Delegation of authorityThe Administrator may, except as otherwise prohibited by law— 
(A)delegate any functions, powers, or duties of the Administrator to such officers and employees of the Administration as the Administrator may designate; and 
(B)authorize such successive redelegations of such functions, powers, or duties within the Administration as the Administrator considers necessary or appropriate. 
(4)PayThe Administrator shall be paid at the rate of basic pay for level III of the Executive Schedule under section 5314 of title 5, United States Code. 
(5)Authorities 
(A)In generalAs may be necessary or proper to carry out the Administration’s functions under this Act or as otherwise provided by law, the Administrator may— 
(i)promulgate rules and regulations; 
(ii)hire personnel, including the selection, appointment, distribution, supervision, compensation, and separation of personnel; 
(iii)enter into and perform contracts, leases, grants, and cooperative agreements with Federal agencies, State and local governments, regional and interstate agencies, Indian tribes, international organizations, foreign governments, educational institutions, research institutions, nonprofit organizations, and commercial organizations; 
(iv)use, with their consent, and with or without reimbursement, the services, equipment, personnel, and facilities of other departments, agencies, and instrumentalities of the Federal Government; 
(v)conduct education and outreach in direct support of the mission described in section 201(b); 
(vi)take reasonable steps to ensure that information systems and databases of the Administration are compatible with each other and with appropriate databases of other agencies; 
(vii)procure services of experts and consultants in accordance with section 3109 of title 5, United States Code; and 
(viii)prescribe external affairs, including legal, legislative, and public affairs. 
(B)ExceptionThe authorities conferred on the Administrator by this paragraph do not include the authority to contract for services that are an inherently governmental function as defined in section 5 of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note). 
(b)Assistant Secretary for Oceans and Atmosphere and Deputy Administrator 
(1)In generalThere shall be, as Deputy Administrator of the Administration, an Assistant Secretary of Commerce for Oceans and Atmosphere. The Deputy Administrator shall be appointed by the President, by and with the advice and consent of the Senate. The Deputy Administrator shall be the Administrator’s first assistant for purposes of subchapter III of chapter 33 of title 5, United States Code. 
(2)FunctionsThe deputy administrator shall— 
(A)serve as an advisor to the Administrator on all program and policy issues; 
(B)perform such functions and exercise such powers as the Administrator may prescribe; and 
(C)act as Administrator during the absence or disability of the Administrator or in the event of a vacancy in the office of Administrator. 
(3)PayThe Assistant Secretary shall be paid at the rate of basic pay for level IV of the Executive Schedule. 
(c)Deputy Under Secretary for Oceans and Atmosphere and Chief Operating Officer 
(1)In generalThere shall, be as the Chief Operating Officer of the Administration, a Deputy Under Secretary of Commerce for Oceans and Atmosphere. The Deputy Under Secretary shall be appointed by the Secretary. The position of Deputy Under Secretary shall be a Senior Executive Service position authorized under section 3133 of title 5, United States Code. 
(2)FunctionsThe Deputy Under Secretary shall— 
(A)ensure the timely and effective implementation of Administration policies and objectives; 
(B)be responsible for all aspects of the Administration’s operations and management, including budget, financial operations, information services, facilities, human resources, procurements, and associated services; 
(C)act as Assistant Secretary during the absence or disability of the Assistant Secretary or in the event of a vacancy in such position; and 
(D)perform such other duties as the Administrator shall prescribe. 
(d)Deputy Assistant Secretaries 
(1)In generalThere may be in the Administration no more than three Deputy Assistant Secretaries. 
(2)FunctionsThe functions of the Deputy Assistant Secretaries shall be designated by the Secretary and must be consistent with at least one of the three primary functions of the Administration— 
(A)assessment, prediction, and operations; 
(B)management, especially ecosystem-based; and 
(C)research and education. 
(3)QualificationsThe Deputy Assistant Secretaries shall be appointed by the Secretary from among individuals who are qualified by reason of background and experience to direct the implementation and administration of the functions for which they are responsible. The positions of Deputy Assistant Secretaries shall be Senior Executive Service positions authorized under section 3133 of title 5, United States Code. 
(e)Assistant Administrators 
(1)In generalThere shall be in the Administration no more than five Assistant Administrators who shall head one of each of the operating offices of the Administration, overseeing the programs and activities of each such office. 
(2)FunctionsThe functions of the Assistant Administrators shall be specified by the Administrator to fulfill the duties of the offices they oversee and must be consistent with at least one of the three primary functions of the Administration, while minimizing overlap of such functions between them, including— 
(A)assessment, prediction, and operations; 
(B)management, especially ecosystem-based; and 
(C)research and education. 
(3)QualificationsEach Assistant Administrator shall be appointed by the Administrator from among individuals who are qualified by reason of background and experience to direct the implementation and administration of the functions for which they are responsible shall be designated by the Secretary and must be consistent with at least one of the three primary functions of the Administration— 
(A)assessment, prediction, and operations; 
(B)management, especially ecosystem-based; and 
(C)research and education. 
(f)General Counsel 
(1)In generalThere shall be in the Administration a General Counsel. The General Counsel shall be appointed by the Secretary. The General Counsel shall be paid at the rate of basic pay for level V of the Executive Schedule. 
(2)FunctionsThe General Counsel shall— 
(A)serve as the chief legal officer of the Administration for all legal matters that arise in connection with the conduct of the functions of the Administration; and 
(B)perform such other functions and exercise such powers as the Administrator may prescribe. 
(g)Continuation of serviceAny individual serving on the effective date of this Act in a position provided for in this Act may continue to serve in that position until a successor is appointed under this Act. Nothing in this Act shall be construed to require the appointment of a successor under this Act sooner than would have been required under law as in effect before the effective date of this Act. 
203.National Weather Service 
(a)In GeneralThe Secretary shall maintain within the Administration the National Weather Service. 
(b)MissionThe mission of the National Weather Service is to provide weather, water, climate, tsunami, and space weather forecasts and warnings for the United States, its territories, adjacent waters, and ocean areas for the protection of life and property and the enhancement of the national economy. In carrying out the mission of the National Weather Service, the Administrator shall ensure that the National Weather Service— 
(1)provides timely and accurate weather, water, climate, tsunami, and space weather forecasts; and 
(2)provides timely and accurate warnings of natural hazards related to weather, water, climate, and tsunamis, and of space weather hazards. 
(c)FunctionsTo accomplish the mission described in section 201(b), and in addition to the functions described in section 201(c), the functions of the National Weather Service shall include— 
(1)maintaining a network of local weather forecast offices; 
(2)maintaining a network of observation systems to collect weather and climate data; 
(3)operating national centers to deliver guidance, forecasts, warnings, and analysis about weather, water, climate, tsunami, and space weather phenomena for the Administration and the public; 
(4)providing information to Federal agencies and other organizations responsible for emergency preparedness and response as required by law; 
(5)conducting and supporting applied research to facilitate the rapid incorporation of weather and climate science advances into operational tools; and 
(6)other functions to serve the mission of the National Weather Service described in subsection (b). 
204.Resource management 
(a)In GeneralThe Secretary shall maintain within the Administration programs to protect, maintain and restore the health and sustainability of coastal, ocean, and Great Lakes resources through ecosystem-based management. 
(b)FunctionsTo accomplish the mission described in section 201(b), and in addition to the functions described in section 201(c), the resource management aspects of the Administration shall take an ecosystem-based approach to fulfilling its responsibilities with respect to— 
(1)management of domestic and international fisheries for increased sustainability; 
(2)conservation of marine mammals, protected species, coral reefs, and other living marine resources; 
(3)protection and management of ocean and coastal areas, including areas designated under the National Marine Sanctuary, National Estuarine Research Reserve, and National Monument systems, other managed areas, areas considered essential fish habitat, and other important ecological areas as appropriate; 
(4)management of coastal zones and watersheds; 
(5)response to, mitigation of, and adequate compensation for pollution events, including oil and other hazardous waste spills; 
(6)restoration of degraded coastal and ocean areas, including through a community-based approach; 
(7)partnerships with other Federal agencies and with States and communities to address the issues of land-based activities and their impact on the ocean environment; 
(8)mitigation of the impacts of natural and manmade hazards; 
(9)control and minimization of invasive species proliferation and marine debris; 
(10)assessment, monitoring, and promotion of the long-term health, productivity, and diversity of the coasts, oceans, and Great Lakes, and their natural resources; and 
(11)such other ecosystem-based resource management functions to serve the mission of the Administration as the Administrator may prescribe. 
205.Operations and services 
(a)In generalThe Secretary shall maintain within the Administration programs to support efforts, on a continuing basis, to collect data and provide information and products regarding satellites, observations, and coastal, ocean and Great Lakes information. 
(b)FunctionsTo accomplish the mission described in section 201(b), and in addition to the functions described in section 201(c), the operations and service functions of the Administration include— 
(1)acquiring, managing, and operating coastal, ocean, and Great Lakes observing systems; 
(2)contributing to the operation of a global Earth-observing system; 
(3)integrating Administration remote sensing and in situ assets that provide critical data needed to support the mission of the Administration, and providing that data to decision-makers and the public; 
(4)developing, acquiring, and managing operational environmental satellite programs and associated ground control and data acquisition and delivery facilities to support the mission of the Administration; 
(5)managing and distributing atmospheric, geophysical, and marine data and data products for the Administration through national environmental data centers; 
(6)providing for long-term stewardship of environmental data, products, and information via data processing, storage, reanalysis, reprocessing, and archive facilities; 
(7)issuing licenses for private remote sensing space systems under the Land Remote Sensing Policy Act of 1992; 
(8)administering a national water level observation network, which shall include monitoring of the Great Lakes; 
(9)providing charts and other information for safe navigation of the oceans and inland waters, as provided by law; 
(10)maintaining a fleet of ships and aircraft to support the mission of the Administration; and 
(11)such other operations and services functions to serve the mission of the Administration as the Administrator may prescribe. 
206.Research and technology development 
(a)In GeneralThe Secretary shall maintain within the Administration programs to conduct and support research and the development of technologies relating to weather, climate, and the coasts, oceans, and Great Lakes. 
(b)FunctionsTo accomplish the mission described in section 201(b), and in addition to the functions described in section 201(c), the research and development functions of the Administration shall include— 
(1)conducting and supporting research and technology development to improve the Administration’s capabilities to collect, through observation and otherwise, communicate, analyze, process, and disseminate comprehensive scientific data and information about weather, climate, and the coasts, oceans, and Great Lakes; 
(2)improving ecological prediction and management capabilities through ecosystem-based research and technology development; 
(3)contributing information on the Earth’s climate and related systems, obtained through research and observation, that addresses questions confronting policymakers, resources managers, and other users; 
(4)reducing uncertainty in projections of how the Earth’s climate and related systems may change in the future; 
(5)conducting and supporting research and development of technology for exploration of the oceans; 
(6)maintaining a system of laboratories to perform the functions described in this subsection; 
(7)supporting extramural peer-reviewed competitive grant programs to assist the Administration in performing the functions described in this subsection; and 
(8)such other research and technology development functions to serve the mission of the Administration as the Administrator may prescribe. 
207.Education and outreach 
(a)In GeneralThe Secretary shall maintain within the Administration the Office of Education. 
(b)MissionThe mission of the Office of Education is to conduct and support education programs and outreach activities related to oceans and atmosphere, and to provide interagency and intra-agency coordination of such programs and activities on the national, regional, State, and local levels. 
(c)FunctionsTo accomplish the mission described in section 201(b), and in addition to the functions described in section 201(c), the education and outreach functions of the Administration, through the Office of Education, shall include— 
(1)fostering the public’s ability to understand and integrate scientific information into considerations of national environmental issues through education and public outreach activities; 
(2)informing the public about how the Earth’s climate and related systems may change in the future, based on the best available science; 
(3)supporting and partnering with educational institutions to foster ocean literacy and promote the ocean workforce, especially minority-serving institutions; 
(4)support professional development and a program for certification of individuals engaged in commercial uses of ocean waters; 
(5)create and implement effective approaches to disseminate agency products and ocean information to the general public, including improving access to the Administration’s educational resources; and 
(6)such other education and outreach functions to serve the mission of the Administration as the Administrator may prescribe. 
208.Science Advisory Board 
(a)In GeneralThere shall be within the Administration a Science Advisory Board, which shall provide such scientific advice as may be requested by the Administrator, the Committee on Commerce, Science, and Transportation of the Senate, or the Committee on Science or on Resources of the House of Representatives. 
(b)PurposeThe purpose of the Science Advisory Board is to advise the Administrator and Congress on long-range and short-range strategies for research, education, and the application of science to coastal, ocean, and Great Lakes resource management and environmental assessment and prediction. 
(c)Members 
(1)In generalThe Science Advisory board shall be composed of at least 15 members appointed by the administrator. Each member of the board shall— 
(A)be qualified by education, training, and experience to evaluate scientific and technical information on matters referred to the Board under this section; and 
(B)collectively represent a balanced group of experts reflecting the full breadth of the Administration’s areas of responsibility. 
(2)Terms of serviceMembers shall be appointed for 3-year terms, renewable once, and shall serve at the discretion of the Administrator. An individual serving a term as a member of the Science Advisory Board on the date of enactment of this Act may complete that term, and may be reappointed once for another term of 3 years unless the term being served on such date of enactment is the second term served by that individual. Vacancy appointments shall be for the remainder of the unexpired term of the vacancy, and an individual so appointed may subsequently be appointed for 2 full 3-year terms if the remainder of the unexpired term is less than one year. 
(3)ChairpersonThe Administrator shall designate a chairperson from among the members of the Board. 
(4)AppointmentMembers of the Science Advisory Board shall be appointed as special Government employees, within the meaning given such term in section 202(a) of title 18, United States Code, and subject to the ethical standards therein. 
(d)Administrative provisions 
(1)ReportingThe Science Advisory Board shall report to the Administrator and the appropriate requesting party. 
(2)Administrative supportThe Administrator shall provide administrative support to the Science Advisory Board. 
(3)MeetingsThe Science Advisory Board shall meet at least twice each year, and at other times at the call of the Administrator or the Chairperson. 
(4)Compensation and expensesA member of the Science Advisory Board shall not be compensated for service on such board, but may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code. 
(5)SubcommitteesThe Science Advisory Board may establish such subcommittees of its members as may be necessary. The Science Advisory Board may establish task forces and working groups consisting of Board members and outside experts as may be necessary. 
(e)Federal Advisory Committee Act 
(1)In generalThe Federal Advisory Committee Act (5 App. U.S.C.) shall not apply to the Science Advisory Board. 
(2)ComplianceNotwithstanding paragraph (1), the Science Advisory Board shall be appointed and operate in a manner consistent with all provisions of the Federal Advisory Committee Act with respect to— 
(A)the balance of its membership; 
(B)provision of public notice regarding its activities; 
(C)open meetings; and 
(D)public access to documents created by Science Advisory Board. 
209.Reports 
(a)Report on status of ocean ecosystems and resources 
(1)ContentsNot later than 2 years after the date of enactment of this Act, the Administrator shall develop a baseline report on the status and condition of the ocean ecosystems and resources under United States jurisdiction. Once every 3 years thereafter, there shall be updates to the report. In preparing the report, the Administrator shall consult with the heads of other departments and agencies as appropriate. The plan shall include— 
(A)a description of the related activities of the Administration to perform its functions under section 201(c) during the period covered by the report; 
(B)an assessment of the status and condition of the health of ecosystems in United States coastal, ocean, and Great Lakes waters; 
(C)an analysis of past, current, and projected trends in the quality, management, and utilization of United States coastal, ocean, and Great Lakes waters and the effects of those trends on the economic, social, educational, ecological, and other needs of the United States; 
(D)a review of the programs and covered actions (including regulatory activities) of the Federal Government, State and local governments, and nongovernmental entities or individuals with particular reference to their effect on coastal, ocean, and Great Lakes waters and on the conservation, development, and utilization of coastal, ocean, and Great Lakes resources; 
(E)an analysis of whether the programs and activities (including regulatory activities) of the Administration fully implemented the national oceans policy under section 3 during the period covered by the report; and 
(F)a program for remedying the deficiencies of existing programs and activities, including recommendations for legislation and funding priorities. 
(2)Transmittal to congressThe Administrator shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Resources of the House of Representatives the report, and subsequent reports, as outlined in paragraph (1) upon completion. 
(b)Report on data management, archival, and distribution 
(1)ContentsNot later than 1 year after the date of enactment of this Act, and once every 5 years thereafter, the Administrator shall do the following: 
(A)Enter into an arrangement with the National Academy of Sciences to review the environmental data and information systems of the Administration and to provide recommendations to address any inadequacies identified by the review. The review shall assess the adequacy of the environmental data and information systems of the Administration to— 
(i)provide adequate capacity to manage, archive and disseminate environmental information collected and processed, or expected to be collected and processed, by the Administration, including data gathered by other agencies that is processed or stored by the Administration; 
(ii)establish, develop, and maintain information bases, including necessary management systems, which will provide for consistent, efficient, and compatible transfer and use of data; 
(iii)develop effective interfaces among the environmental data and information systems of the Administration and other appropriate departments and agencies; 
(iv)develop and use nationally accepted formats and standards for data collected by various national and international sources; 
(v)integrate and interpret data from different sources to produce information that can be used by decision-makers in developing policies that effectively respond to national and global environmental concerns; and 
(vi)reanalyze and reprocess the archived data as better science is developed to integrate diverse data sources. 
(B)Develop a strategic plan, with respect to the environmental data and information systems of the Administration, to— 
(i)respond to each of the recommendations in the review conducted under subparagraph (A); 
(ii)set forth modernization and improvement objectives for an integrated national environmental data access and archive system for the 10-year period beginning with the year in which the plan is transmitted, including facility requirements and critical new technology components that would be necessary to meet the objectives set forth; 
(iii)propose specific Administration programs and activities for implementing the plan; 
(iv)identify the data and information management, reanalysis, reprocessing, archival, and distribution responsibilities of the Administration with respect to other Federal departments and agencies and international organizations; and 
(v)provide an implementation schedule and estimate funding levels necessary to achieve modernization and improvement objectives. 
(2)Transmittal to CongressNot later than 18 months after the date of enactment of this Act, the Administrator shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives the initial review and strategic plan developed under paragraph (1). Subsequent reviews and strategic plans developed under paragraph (1) shall also be transmitted to those committees upon completion. 
(c)Strategic plan for research and development 
(1)ContentsNot later than 1 year after the date of enactment of this Act, and once every 5 years thereafter, the Administrator shall develop a strategic plan for research and development at the Administration. The plan shall include— 
(A)an assessment of the science and technology needs of the Administration based on the Administration’s operational requirements and on input provided by external stakeholders at the national, regional, State, and local levels; and 
(B)a strategic plan that assigns specific programs within the administration the responsibility to meet each need identified under subparagraph (A) and that describes the extent to which each need identified in subparagraph (A) will be addressed through— 
(i)intramural research; 
(ii)extramural, peer-reviewed, competitive grant programs; and 
(iii)work done in cooperation with other Federal agencies. 
(2)National Academy of Sciences reviewThe Administrator shall enter into an arrangement with the National Academy of Sciences for a review of the plan developed under paragraph (1). 
(3)Transmittal to CongressNot later than 18 months after the date of enactment of this Act, the Administrator shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives the initial strategic plan developed under paragraph (1) and the review prepared pursuant to paragraph (2). Subsequent strategic plans developed under paragraph (1) shall also be transmitted to those committees upon completion. 
(d)Other reports 
(1)The Administrator shall submit to Congress other reports and written notifications as explicitly described elsewhere in this Act. 
(2)Nothing in this section shall be construed to waive any other reporting required of the Administrator prior to enactment of this Act. 
210.Public-private partnershipsNot less than once every 5 years, the Secretary shall develop and submit to Congress a policy that defines processes for making decisions about the roles of the Administration, the private sector, and the academic community in providing environmental information, products, technologies, and services. The first such submission shall be completed not less than 3 years after the date of enactment of this Act. At least 90 days before each submission of the policy to Congress, the Secretary shall publish the policy in the Federal Register for a public comment period of not less than 60 days. Nothing in this section shall be construed to require changes in the policy in effect on the date of enactment of this Act. 
211.Reorganization plan 
(a)In GeneralThe Administrator shall develop a reorganization plan for the Administration as described in this section, and in accordance with section 101. In developing the plan, the Administrator shall consult with interested parties, including the States, academia, industry, conservation organizations, and Administration employees. 
(b)ContentThe plan, to the greatest extent practicable, shall— 
(1)consider aspects of the administration, such as— 
(A)leadership positions and roles; 
(B)program offices and duties; 
(C)regional and ecosystem-wide approaches to management; 
(D)coordination with outside entities, both nationally and internationally; and 
(E)needs to expand or downsize employees and/or facilities. 
(2)consistent with section 201 and the other provisions of this Act, maximize the efficiency with which the Administration carries out and assures the effectiveness of the functions of— 
(A)operations and services; 
(B)research and education; and 
(C)resource management; 
(3)improve the sharing of research and other information that is of use across programmatic themes; and 
(4)eliminate duplication of effort or overlapping efforts among offices. 
(c)Schedule 
(1)Not later than 18 months after the date of enactment of this Act, the Administrator shall develop the plan and shall publish the plan in the Federal Register. 
(2)The Federal Register notice shall solicit comments for a period of 60 days. 
(3)Not later than 120 days after the expiration date of the comment period described in paragraph (2), the Administrator shall complete a revised version of the plan that takes into account the comments received. 
(4)Upon completing the revision, along with an explanation of how the administrator addressed each issue raised by the public comments received, the administrator shall— 
(A)transmit the revised plan and explanation to the National Oceans Advisor, established in section 301 for review; 
(B)transmit the revised plan and explanation to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Science and on Resources of the House of Representatives for review; and 
(C)publish the revised plan and explanation in the Federal Register. 
(d)ImplementationIf no objections are received from the National Oceans Advisor or Congress within 90 days of transmittal of the revised plan, the Administrator shall implement the such plan. 
(e)Reporting 
(1)Administration internal reviewOnce every 3 years after implementation of the reorganization plan, the Administrator shall transmit a report to Congress assessing the effectiveness and efficiency of the Administration in carrying out its functions and fulfilling its mission, as set forth in sections 201(b) and 201(c), respectively; 
(2)Government Accountability Office reviewNot later than 5 years after the Administration implements the reorganization plan, and every 5 years thereafter, the Government Accountability Office shall conduct an independent review of the effectiveness and efficiency of the Administration in carrying out its functions and fulfilling its mission, as set forth in sections 201(b) and 201(c), respectively. Upon completing the review, the Government Accountability Office shall transmit a report to Congress with its findings. 
212.Facility evaluation process 
(a)DefinitionFor purposes of this section— 
(1)the term facility means a laboratory, operations office, administrative service center, or other establishment of the Administration; and 
(2)the term field office has the same meaning given that term in section 702 of the Weather Service Modernization Act. 
(b)Public notification and assessment process 
(1)In generalThe Administrator shall not close, consolidate, relocate, subdivide, or establish a facility of the Administration, unless and until the Administrator has followed the procedures required by this section. 
(2)Review processThe Administrator shall not close, consolidate, relocate, subdivide, or establish a facility of the Administration with an annual operating budget of $5,000,000 or greater, or a National Weather Service field office, unless and until— 
(A)the Administrator has published in the Federal Register the proposed action and a description of the offices, personnel, and activities of the Administration that would be affected by the proposed change, and has provided for a minimum of 60 days for public comment; 
(B)if the proposed change involves a science facility of the Administration, the Science Advisory Board has reviewed the proposed change and provided to the Administrator written findings regarding the proposed change; 
(C)if the proposed change involves a National Weather Service field office, the Administrator has prepared a report including— 
(i)a description of local weather characteristics and weather-related concerns which affect the weather services provided within the service area; 
(ii)a detailed comparison of the services provided within the service area and the services to be provided after the proposed change; 
(iii)a description of any recent or expected modernization of National Weather Service operations which will enhance services in the service area; 
(iv)an identification of any area within any State which would not receive coverage (at an elevation of 10,000 feet) due to the proposed change; and 
(v)evidence, based on operational demonstration of National Weather Service operations, which was considered in reaching the conclusion that no degradation in service will result from the proposed change; 
(D)the Administrator has prepared an analysis of the anticipated costs and savings associated with the proposed facility change, including both costs and savings in the first fiscal year following the change, and changes in operations and maintenance costs and savings over a ten-year period; and 
(E)the Administrator has prepared an analysis of the effects of the facility change on operations and research of the Administration, and the potential impacts on cooperative institutes, other external Administration partnerships, partnerships with other Federal agencies, and any State and local partnerships. 
(3)Notice to Congress 
(A)The Administrator shall provide to Congress, at least 90 days before any closure, consolidation, relocation, subdivision, or establishment of a facility of the Administration with an annual budget of $5,000,000 or greater, or any National Weather Service field office, a summary of the public comments received pursuant to paragraph (2)(A), any written findings prepared under paragraph (2)(B), any report prepared under paragraph (2)(C), and the analyses prepared under paragraph (2)(D) and (E). 
(B)The Administrator shall provide to Congress, at least 90 days before any closure, consolidation, relocation, subdivision, or establishment of a facility of the Administration not described in subparagraph (A), written notification of the planned closure, consolidation, relocation, subdivision, or establishment. 
(c)National Weather Service modernizationNothing in this Act shall be construed to alter the Weather Service Modernization Act (15 U.S.C. 313 note). 
213.Administration budget 
(a)ExaminationWhen the Administrator submits the annual budget request for the Administration and its programs to the Director of the Office of Management and Budget, examination shall take place within natural resource programs. 
(b)ReprogrammingWhenever the Administrator transmits a budget reprogramming request to the Appropriations Committees of the House of Representatives and the Senate, the Administrator shall simultaneously submit a copy of the request to the Committee on Science and the Committee on Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
214.Baselines and cost controls 
(a)DefinitionsFor the purposes of this section— 
(1)the term development means the phase of a program following the formulation phase and beginning with the approval to proceed to implementation; 
(2)the term development cost means the total of all costs, including construction of facilities and civil servant costs, from the period beginning with the approval to proceed to implementation through the achievement of operational readiness, without regard to funding source or management control, for the life of the program; 
(3)the term life-cycle cost means the total of the direct, indirect, recurring, and nonrecurring costs, including the construction of facilities and civil servant costs, and other related expenses incurred or estimated to be incurred in the design, development, verification, production, operation, maintenance, support, and retirement of a program over its planned lifespan, without regard to funding source or management control; and 
(4)the term major program means an activity approved to proceed to implementation that has an estimated life-cycle cost of more than $250,000,000. 
(b)Conditions for development 
(1)In generalThe Administration shall not enter into a contract for the development of a major program unless the Administrator determines that— 
(A)the technical, cost, and schedule risks of the program are clearly identified and the program has developed a plan to minimize those risks; 
(B)the technologies required for the program have been demonstrated in a relevant laboratory or test environment; and 
(C)the program complies with all relevant policies, regulations, and directives of the Administration. 
(2)ReportThe Administrator shall transmit a report describing the basis for the determination required under paragraph (1) to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate at least 30 days before entering into a contract for development under a major program. 
(3)Non-delegationThe Administrator may not delegate the determination requirement under this subsection, except in cases in which the Administrator has a conflict of interest. 
(c)Major program annual reports 
(1)RequirementAnnually, at the same time as the President’s annual budget submission to the Congress, the Administrator shall transmit to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes the information required by this section for each major program for which the Administration proposes to expend funds in the subsequent fiscal year. Reports under this paragraph shall be known as Major Program Annual Reports. 
(2)Baseline reportThe first Major Program Annual Report for each major program shall include a Baseline Report that shall, at a minimum, include— 
(A)the purposes of the program and key technical characteristics necessary to fulfill those purposes; 
(B)an estimate of the life-cycle cost for the program, with a detailed breakout of the development cost, program reserves, and an estimate of the annual costs until development is completed; 
(C)the schedule for development, including key program milestones; 
(D)the plan for mitigating technical, cost, and schedule risks identified in accordance with subsection (b)(1)(A); and 
(E)the name of the person responsible for making notifications under subsection (d), who shall be an individual whose primary responsibility is overseeing the program. 
(3)Information updatesFor major programs for which a Baseline Report has been submitted, each subsequent Major Program Annual Report shall describe any changes to the information that had been provided in the Baseline Report, and the reasons for those changes. 
(d)Notification 
(1)RequirementThe individual identified under subsection (c)(2)(E) shall immediately notify the Administrator any time that individual has reasonable cause to believe that, for the major program for which he or she is responsible— 
(A)the development cost of the program is likely to exceed the estimate provided in the Baseline Report of the program by 15 percent or more; or 
(B)a milestone of the program is likely to be delayed by 6 months or more from the date provided for it in the Baseline Report of the program. 
(2)ReasonsNot later than 30 days after the notification required under paragraph (1), the individual identified under subsection (c)(2)(E) shall transmit to the Administrator a written notification explaining the reasons for the change in the cost or milestone of the program for which notification was provided under paragraph (1). 
(3)Notification of CongressNot later than 15 days after the Administrator receives a written notification under paragraph (2), the Administrator shall transmit the notification to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
(e)Fifteen percent, six-month thresholdNot later than 30 days after receiving a written notification under subsection (d)(2), the Administrator shall determine whether the development cost of the program is likely to exceed the estimate provided in the Baseline Report of the program by 15 percent or more, or whether a milestone is likely to be delayed by 6 months or more. If the determination is affirmative, the Administrator shall— 
(1)transmit to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, not later than 15 days after making the determination, a report that includes— 
(A)a description of the increase in cost or delay in schedule and a detailed explanation for the increase or delay; 
(B)a description of actions taken or proposed to be taken in response to the cost increase or delay; and 
(C)a description of any impacts the cost increase or schedule delay, or the actions described under subparagraph (B), will have on any other program within the Administration; and 
(2)if the Administrator intends to continue with the program, promptly initiate an analysis of the program, which shall include, at a minimum— 
(A)the projected cost and schedule for completing the program if current requirements of the program are not modified; 
(B)the projected cost and the schedule for completing the program after instituting the actions described under paragraph (1)(B); and 
(C)a description of, and the projected cost and schedule for, a broad range of alternatives to the program. The Administration shall complete an analysis initiated under paragraph (2) not later than 3 months after the Administrator makes a determination under this subsection. The Administrator shall transmit the analysis to the Committee on Science of the House of Representatives and Committee on Commerce, Science, and Transportation of the Senate not later than 30 days after its completion.
(f)Thirty percent thresholdIf the Administrator determines under subsection (d) that the development cost of a program will exceed the estimate provided in the Baseline Report of the program by more than 30 percent, then, beginning 18 months after the date the Administrator transmits a report under section (e)(1), the Administrator shall not expend any additional funds on the program, other than termination costs, unless the Congress has subsequently authorized continuation of the program by law. An appropriation for the specific program enacted subsequent to a report being transmitted shall be considered an authorization for purposes of this subsection. If the program is continued, the Administrator shall submit a new Baseline Report for the program no later than 90 days after the date of enactment of the Act under which Congress has authorized continuation of the program. 
215.Offshore performance of contracts for the procurement of goods and services 
(a)Limitations 
(1)Conversions to contractor performance of Administration activitiesExcept as provided in paragraph (3), an activity or function of the Administration that is converted to contractor performance under Office of Management and Budget Circular A-76 may not be performed by the contractor or any subcontractor at a location outside the United States. 
(2)Contracts for the procurement of services 
(A)Except as provided in paragraph (3), a contract for the procurement of goods or services that is entered into by the Administrator may not be performed outside the United States unless it is to meet a requirement of the Administration for goods or services specifically at a location outside the United States. 
(B)The President may waive the prohibition in subparagraph (A) in the case of any contract for which the President determines in writing that it is necessary in the national security interests of the United States for goods or services under the contract to be performed outside the United States. 
(C)The Administrator may waive the prohibition in subparagraph (A) in the case of any contract for which the Administrator determines in writing that essential goods or services under the contract are only available from a source outside the United States. 
(3)ExceptionParagraphs (1) and (2)(A) shall not apply to the extent that the activity or function under the contract was previously performed by Federal Government employees outside the United States. 
(4)Consistency with international agreementsThe provisions of this section shall not apply to the extent that they are inconsistent with obligations of the United States under international agreements. 
(b)Recordkeeping and reporting requirementThe Administrator shall transmit to Congress, not later than 120 days after the end of each fiscal year beginning with the first fiscal year after the date of enactment of this Act, a report on the contracts and subcontracts performed overseas and the amount of purchases directly or indirectly by the Administration from foreign entities in that fiscal year. The report shall separately indicate— 
(1)the contracts and subcontracts and their dollar values for which the Administrator determines that essential goods or services under the contract are available only from a source outside the United States; and 
(2)the items and their dollar values for which the Buy American Act was waived pursuant to obligations of the United States under international agreements. 
IIINATIONAL OCEAN LEADERSHIP AND COORDINATION 
301.National Oceans Advisor 
(a)Establishment 
(1)In generalThere is established in the Executive Office of the President a National Oceans Advisor, who shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)CompensationThe Advisor shall be paid at a rate specified by the President not to exceed the rate payable for Level V of the Executive Schedule under section 5136 of title 5, United States Code. 
(b)FunctionsThe Advisor shall— 
(1)advise the President on implementation of this Act, activities of the Committee on Ocean Policy, section 302, and other covered actions relating to United States ocean and coastal waters and marine ecosystem health; 
(2)serve as the Executive Director and Chair of the Committee on Ocean Policy established by section 302; and 
(3)in consultation with the Administrator, coordinate Federal agency covered actions related to United States ocean waters and marine ecosystem health. 
(c)Staffing 
(1)The Advisor, without regard to the civil service laws and regulations governing employment in the competitive service, may employ such officers and employees as may be necessary to carry out the functions of the National Oceans Advisor under this Act. 
(2)The Advisor may accept, employ, and terminate voluntary and uncompensated services in furtherance of the purposes of the Advisor. 
302.Committee on Ocean Policy 
(a)EstablishmentThere is established in the Executive Office of the President a Committee on Ocean Policy (in this title referred to as the Committee), which succeeds the Committee on Ocean Policy established on December 17, 2004, by Executive Order 13366 and shall continue the activities of that committee as it was in existence on the day before the date of enactment of this Act. 
(b)FunctionsThe Committee shall— 
(1)facilitate interagency coordination on Federal agency covered actions related to United States ocean waters and marine ecosystem health and the implementation of this Act; 
(2)review and appraise the various programs and activities of the Federal Government for consistency with the policy and standards set forth in section 101 and make recommendations to the President with respect thereto no later than 18 months after the date of enactment of this Act; 
(3)resolve interagency disputes regarding marine ecosystem health and in particular the implementation of this Act; 
(4)coordinate and certify agency ocean budgets regarding their sufficiency to achieve the policy and standards set forth in section 101; 
(5)in coordination with the Administrator, submit to the President and publish at least once every 3 years a report on the condition of United States ocean waters; and 
(6)obtain and provide information to facilitate and advance ecosystem-based management of Regional Ocean Partnerships in accordance with title IV. 
(c)ChairThe National Oceans Advisor shall be a non-voting member and the chair of the committee as set forth in section 301(b)(2), and shall, in this capacity, be responsible for— 
(1)regularly convening and presiding at meetings of the Committee; 
(2)directing the work of the Committee; and 
(3)establishing and directing subcommittees of the Committee, as appropriate. 
(d)Membership 
(1)In generalThe Committee shall have the following voting members: 
(A)The Secretary of Commerce. 
(B)The Secretary of State. 
(C)The Secretary of the Interior. 
(D)The Secretary of Defense. 
(E)The Secretary of Agriculture. 
(F)The Secretary of Transportation. 
(G)The Secretary of Homeland Security. 
(H)The Secretary of Education. 
(I)The Secretary of Energy. 
(J)The Secretary of Health and Human Services. 
(K)The Secretary of Labor 
(L)The Attorney General 
(M)The Administrator of the Environmental Protection Agency. 
(N)The Director of the Office of Management and Budget. 
(O)The Director of the National Science Foundation. 
(P)Six State Governors appointed by the National Governors Association, who shall represent State and local interests. 
(Q)The Administrator of the National Aeronautics and Space Administration. 
(R)The Chair of the National Research Council Governing Board. 
(S)The Chair of the Council on Environmental Quality. 
(2)DelegationA member of the Committee may designate, to perform the Committee or subcommittee functions of the member, any person who is within such member’s department, agency, or office and who is— 
(A)an officer of the United States appointed by the President; 
(B)a member of the Senior Executive Service; or 
(C)an officer or employee within the Executive Office of the President. 
(3)State governor members 
(A)TermsOf the members appointed under paragraph (1)(P)— 
(i)their term as a member shall be 4 years, with eligibility for reappointment; 
(ii)at least 4 shall be Governors of coastal States; and 
(iii)any that cannot serve the full length of their term shall be replaced by the new Governor or acting Governor of that State to carry out the remainder of that term. 
(B)Limitation on appointmentA Governor of a State may not be appointed under paragraph (1)(P) to a term on the Committee that begins before the end of the 4-year period that begins upon the expiration of a prior term on the Committee served by the Governor. 
(e)SubcommitteesThe Chair of the Committee, with consultation with the Administrator, has the authority to create such subcommittees of the Committee as necessary to help carry out the functions of the Committee. 
(f)CoordinationThe Chair of the Council on Environmental Quality and the National Oceans Advisor shall ensure appropriate coordination of the activities of the Committee and other policy coordination structures relating to ocean or maritime issues. 
(g)FundingConsistent with applicable law and subject to the availability of appropriations, the Council on Environmental Quality shall provide the funding, including through the Office of Environmental Quality and administrative support for the Committee necessary to implement this section. 
(h)Staff 
(1)In generalThe Chair, without regard to the civil service laws and regulations, may employ and terminate such employees as may be necessary to carry out its function under this Act. 
(2)Voluntary and uncompensated servicesThe Chair may accept, employ, and terminate voluntary and uncompensated services in furtherance of the purposes of the Committee. 
(i)ResourcesIn carrying out its functions under this Act, the Committee may secure directly from any Federal agency or department any information it considers to be necessary to carry out its functions under this Act. Each such agency or department may cooperate with the Committee and, to the extent permitted by law, shall furnish such information (other than information described in section 552(b)(1)(A) of title 5, United States Code) to the Committee, upon request of the Committee. 
(j)Federal Advisory Committee Act 
(1)In generalThe Federal Advisory Committee Act (5 App. U.S.C.) shall not apply to the Committee on Ocean Policy, or any of its subcommittees formed in accordance with section 302(e). 
(2)ComplianceNotwithstanding paragraph (1), the Committee and its subcommittees shall be appointed and operate in a manner consistent with all provisions of the Federal Advisory Committee Act with respect to— 
(A)the balance of its of the Committee; 
(B)provision of public notice regarding its activities; 
(C)open meetings; and 
(D)public access to documents created by the Committee. 
303.Establishing a coordinated management regime for activities in Federal watersThe Committee shall submit to the Congress by not later than 2 years after the date of the enactment of this Act recommendations with justifications, a plan, and proposed schedule for creating a balanced, efficient, and effective ecosystem-based management regime for activities in Federal waters that— 
(1)consider the use of ocean zoning and cumulative impacts of multiple uses; 
(2)designate a lead Federal agency for each existing activity and new activity in Federal waters; 
(3)ensure that each such lead Federal agency coordinates with other applicable authorities, including States and Regional Ocean Partnerships established under title IV of this Act; 
(4)consider possible consolidation of oceanic or atmospheric programs, functions, services, or resources within or among Federal agencies, if their consolidation would not undermine policy goals set forth in this Act; 
(5)fully consider the public interest; and 
(6)are consistent with the national ocean policy and standards as set forth in section 101 of this Act. 
304.Council of Advisors on Oceans Policy 
(a)EstablishmentThere is established the Council of Advisors on Oceans Policy (in this section referred to as the Council), which shall advise the President, the National Oceans Advisor, and the Committee on Ocean Policy on policies to protect, maintain, and restore the health of marine ecosystems on a regional and national basis. 
(b)MembershipThe Council shall have at least 15 members appointed by the president, in consultation with the National Ocean Advisor established in section 301. Members of the Council shall— 
(1)be appointed based on their knowledge and experience in coastal, ocean, and atmospheric science, policy, and other related areas; and 
(2)include at least 1 representative of each of the following: 
(A)State governments; 
(B)Local governments; 
(C)Indian tribes; 
(D)The marine science research community; 
(E)The marine science education community; 
(F)Fisheries; 
(G)Non-fishing marine activities; 
(H)Agriculture, which may include timber; 
(I)Watershed organizations (other than organizations represented under subparagraph (J)), which may include resource conservation districts; and 
(J)Nongovernmental organizations (other than organizations represented under subparagraph (I)), including groups interested in marine conservation. 
(c)Terms of membership 
(1)In generalExcept as provided in paragraph (2), the term of a member of the Council shall be 4 years. 
(2)Initial appointeesOf the members initially appointed to the Council— 
(A)at least one-half shall be appointed to a 4-year term that ends in a Federal election year in which there occurs an election of the President; and 
(B)at least one-half shall be appointed to a 4-year term that ends in a Federal election year in which there does not occur an election of the President. 
(3)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. 
(4)LimitationAn individual may not serve more than 2 terms as a member of the Council. 
(d)MeetingsThe Council shall meet at least 2 times each year and more often at the President’s discretion. 
(e)Compensation and expensesA member of the Council shall not receive compensation for service on the Council, but upon request by the member may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code. 
(f)Federal Advisory Committee Act 
(1)In generalThe Federal Advisory Committee Act (5 App. U.S.C.) shall not apply to the Council of Advisors on Oceans Policy. 
(2)ComplianceNotwithstanding paragraph (1), the Council shall be appointed and operate in a manner consistent with all provisions of the Federal Advisory Committee Act with respect to 
(A)the balance of its membership; 
(B)provision of public notice regarding its activities; 
(C)open meetings; and 
(D)public access to documents created by the Council. 
IVREGIONAL COORDINATION AND ECOSYSTEM PLANNING 
401.FindingsThe Congress finds the following: 
(1)Establishing a national network of governance planning bodies at the regional level is essential for solving many pressing United States ocean and coastal issues. 
(2)Several States and regions have developed ocean management strategies that can be used as templates for coordinating among various government entities. A new national framework is needed to extend, integrate, and support these efforts. 
(3)Large marine ecosystems are biogeographically distinct ecosystem units and provide an appropriate spatial scale for ecosystem-based regional ocean governance. 
(4)Because ecosystems do not align with political jurisdictions, regional ocean governance mechanisms must provide for cooperation and collaboration within and among multiple levels of government, including local, State, tribal, and Federal governments. 
(5)Effective regional ocean governance requires transparency and must include ample opportunities for input and participation by stakeholders and the public. 
(6)Important ecological areas within each large marine ecosystem need to be identified and monitored. 
(7)Additional funding and other resources are necessary to promote regional coordination and collaboration and to implement regional solutions to current and future ocean and coastal management challenges. 
402.Regional Ocean Partnerships 
(a)In GeneralWithin 1 year after the date of the enactment of this Act, the Administrator and appropriate States, in consultation with the Committee on Ocean Policy, shall establish a Regional Ocean Partnership (in this title referred to as Partnership) for each of the ocean regions established by this section, and in accordance with the policies and standards in section 101, in order to— 
(1)provide for more systematic communication, collaboration, and integration of Federal and State coastal and ocean environmental and resource management efforts; 
(2)provide for regional ecosystem assessment and information programs to guide management decisions; 
(3)provide for the identification and monitoring of important ecological areas; 
(4)provide for the creation of a strategic plan for and implement adaptive, ecosystem-based management of coastal and ocean resources within ocean regions, building on and complementing local, State, and regional efforts; and 
(5)provide for improved citizen and community stewardship of coastal and ocean resources. 
(b)Regions 
(1)In generalThere are hereby designated the following ocean regions: 
(A)North Pacific Ocean RegionThe North Pacific Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the State of Alaska that have a significant impact on coastal waters of the State of Alaska seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983. 
(B)Pacific Ocean RegionThe Pacific Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the States of Washington, Oregon, and California seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983. 
(C)Western Pacific Ocean RegionThe Western Pacific Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the States of Hawaii, Guam, American Samoa, and the Northern Mariana Islands seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983, including the territorial waters of the Commonwealths, territories, and possessions of the United States in the Pacific Ocean. 
(D)Gulf of Mexico Ocean RegionThe Gulf of Mexico Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the States of Texas, Louisiana, Mississippi, Alabama, and Florida seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983. 
(E)Caribbean Ocean RegionThe Caribbean Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the Virgin Islands and the Commonwealth of Puerto Rico seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983, including the territorial waters of the Caribbean Sea and Atlantic Ocean. 
(F)Southeast Atlantic Ocean RegionThe Southeast Atlantic Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the States of Florida, Georgia, South Carolina, and North Carolina seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983. 
(G)Northeast Atlantic Ocean RegionThe Northeast Atlantic Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the States of Maine, New Hampshire, Massachusetts, Rhode Island, and Connecticut seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983. 
(H)Mid-Atlantic Ocean RegionThe Mid-Atlantic Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the States of New York, New Jersey, Delaware, Maryland, Pennsylvania, and Virginia seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983. 
(I)Great Lakes RegionThe Great Lakes Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the States of Wisconsin, Minnesota, Michigan, Illinois, Indiana, Ohio, New York, and Pennsylvania to the extent of the territorial waters of the United States in the Great Lakes. 
(2)SubregionsEach Partnership may establish such subregions, or geographically specified management areas, as necessary for efficient and effective management of region-specific ecosystem issues. 
(c)Membership 
(1)Federal representatives 
(A)In generalWithin 90 days after the date of the enactment of this Act, the Administrator, in consultation with the Committee on Ocean Policy, shall coordinate representatives of the Federal Government to form each Partnership. Such representatives shall be officers or employees of Federal agencies and departments that have expertise in and oversee ocean and coastal policy or resource management. Each Federal agency or department shall select and appoint their representatives to each Partnership. The Administrator, or his or her designated representative, shall serve as the chairperson of each Partnership. 
(B)Included entitiesThe representatives appointed to each Partnership under this paragraph shall include one or more officers or employees of the Administration, the Department of the Interior, the Environmental Protection Agency, the Department of Agriculture, the Army Corps of Engineers, the Department of Defense, the Department of Homeland Security, the Department of Commerce, and other Federal agencies and departments as necessary. 
(2)State and tribal representatives 
(A)Coastal state appointmentsThe Governor of each Coastal State within the ocean region of a Partnership shall appoint an officer or employee of the State agency with primary responsibility for overseeing ocean and coastal policy or resource management to that Partnership. 
(B)Inland State appointmentWhere appropriate, the Administrator shall receive nominations and select one representative from each of two of the inland States that, according to maps and data of the United States Geological Survey, have jurisdiction over waters that feed into the ocean region for which a Partnership must prepare a Regional Ocean Strategic Plan. 
(C)Western Pacific and Caribbean regional ocean partnershipsThe Governors of American Samoa, Guam, and the Northern Mariana Islands shall each appoint an officer or employee of the agency with primary responsibility for overseeing ocean and coastal policy or resource management to the Western Pacific Regional Ocean Partnership. The Governors of the Virgin Islands and the Commonwealth of Puerto Rico shall each appoint an officer or employee of the agency with primary responsibility for overseeing ocean and coastal policy or resource management to the Caribbean Regional Ocean Partnership. 
(D)North Pacific Regional Ocean PartnershipThe Governor of the State of Washington shall appoint an officer or employee of the Washington State agency with primary responsibility for overseeing ocean and coastal policy or resource management to the North Pacific Regional Ocean Partnership. 
(3)International representativesWhere appropriate, each Partnership shall foster nonbinding relationships with foreign governments, agencies, States, provinces, and other entities as appropriate, at scales appropriate to the region under the authority of a Partnership, including by providing opportunities for nonvoting participation by foreign representatives at meetings of the Partnership, its advisory committees, and other working groups. 
(4)Regional Fisheries Management Council representativeThe executive director of each Regional Fishery Management Council having jurisdiction over the ocean region of a Partnership shall serve as a voting member of the Partnership, and shall be considered a non-federal representative for the purposes of section 402(c)(6)(A). 
(5)Local government representativeWhere appropriate, the Administrator will receive nominations and select one representative from a coastal political subdivision to represent the interests of local and county governments on the Partnership. 
(6)Additional appointments 
(A)TotalsThe Administrator shall determine the total number of additional representatives of Indian tribes, Coastal States, and local governments within an ocean region of a Partnership as is necessary to ensure that the combined number of non-Federal voting representatives equals the number of Federal voting representatives on each Partnership. 
(B)Soliciting nominationsThe Administrator shall solicit nominations for qualified governmental officers or employees from Indian tribes, States, Commonwealths, territories, and possessions of the United States within an ocean region of a Partnership and select nominees to fill any vacant seats on that Partnership. 
(C)Selecting nomineesIn selecting among nominees to serve on each Regional Ocean Partnership, the Administrator shall strive to ensure a balanced representation among these governmental entities. 
(d)Advisory committees 
(1)AuthorityEach Partnership may establish and appoint members of advisory committees and working groups as necessary for preparation of a Regional Ocean Strategic Plan under this title. 
(2)Citizens advisory committeeEach Partnership shall establish and appoint members of a Citizens Advisory Committee comprised of nongovernmental members of the public, including a wide range of citizens interested in multiple uses of United States ocean waters and ocean resources. 
(3)Advice and inputEach Partnership shall take the advice and input of any Advisory Committee into consideration in the development of a Regional Ocean Strategic Plan. 
(e)Coordination 
(1)In generalImmediately following the appointment of representatives to each Partnership, the representatives shall take steps to identify opportunities and better coordinate and integrate existing programs or activities with the other governmental entities in the ocean region of the Partnership. 
(2)Existing programsEach Partnership shall not supplant the functions or authorities of existing regional entities and shall, to the maximum extent possible, build upon current State, multi-state, and regional capacity and governance and institutional mechanisms to manage ocean and coastal resources. This shall include mechanisms to— 
(A)conduct coastal and ocean monitoring, mapping, assessment, and observations; 
(B)provide for ecologically sustainable growth; 
(C)restore and conserve habitat; 
(D)manage State and Federal fisheries; 
(E)maintain and improve the quality of coastal and ocean waters; and 
(F)protect and restore the resources of the Nation’s coastal zone. 
(3)Inland regionsEach Partnership shall collaborate and coordinate as necessary and appropriate with inland States that may significantly impact the health of marine ecosystems in the ocean region. 
(f)Procedures 
(1)In generalExcept as provided in paragraph (2), each Partnership shall operate in accordance with procedures established by the Partnership and approved by the Administrator. 
(2)Interim proceduresEach Partnership shall operate in accordance with interim procedures prescribed by the Administrator until such time as the Administrator approves procedures established by the Partnership under paragraph (1). 
(3)Required proceduresThe Administrator shall prescribe requirements for approval of procedures under paragraph (1), and interim procedures for purposes of paragraph (2), including such requirements and interim procedures that provide for— 
(A)transparency in decision-making; 
(B)opportunities for public input and participation; and 
(C)the use of science, local government, and citizen advisory committees. 
(g)Staff 
(1)Hiring authorityEach Partnership may hire such staff as is necessary to perform the functions of the Partnership. 
(2)TreatmentStaff hired by a Partnership shall be treated as employees of the Administration. 
(h)Federal Advisory Committee Act 
(1)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Regional Ocean Partnerships or to any advisory committees established under this title. 
(2)ComplianceNotwithstanding paragraph (1), the Partnerships and any advisory committees of the Partnerships shall be appointed and operate in a manner consistent with all provisions of the Federal Advisory Committee Act with respect to— 
(A)the balance of their membership; 
(B)provision of public notice regarding their activities; 
(C)open meetings; and 
(D)public access to documents created by the Partnerships or advisory committees of the Partnerships. 
403.Regional Ocean Strategic Plans 
(a)RequirementEach Regional Ocean Partnership shall, within 3 years after establishment of the Partnership, prepare and submit to the Administrator and the Committee on Ocean Policy for review and consultation and approval by the Administration, pursuant to this section, a Regional Ocean Strategic Plan (referred to in this title as Plan) for the ocean region of the Partnership. 
(b)ContentsEach Plan prepared by a Partnership shall include such information as the following: 
(1)An assessment of the ocean region in order to guide management decisions, including consideration of ecological, economic, educational, social, cultural nutritional, and recreational factors. 
(2)Identification of multiple indicators that measure ecosystem health and the effectiveness of current management efforts, and an analysis of their current status. 
(3)Identification of important ecological areas within the region and recommendations for a long-term monitoring plan of such areas. 
(4)Determination of priority issues within the region and adjoining inland regions and an assessment of the capacity of existing governance mechanisms to address those issues. 
(5)Determination of solutions and specific policies to address the priority problems that take an adaptive, ecosystem-based approach. 
(6)Identification of short and long-term ecosystem goals, responsibilities for taking actions to implement solutions to priority problems and to achieve those ecosystem goals, and the necessary resources. 
(7)An analysis of the gaps in authority, coordination, and resources, including funding, that must be filled in order to fully achieve the Plan’s goals. 
(8)Identification of model programs whose existing infrastructure aid in implementation of the Plan. 
(c)MeetingsEach Partnership shall meet— 
(1)at least twice each year— 
(A)during the development of the Plan; and 
(B)after completion of such plan to monitor the implementation of the plan’s goals and objectives and develop strategies for adaptive management; and 
(2)at other times at the call of the Administrator. 
(d)Amending plansEach approved Plan shall be reviewed and revised by the relevant Partnership at least once every four years. Any proposed amendments to the plan shall be transmitted to the Administrator for review pursuant to this section. 
(e)Action by Administrator 
(1)Review of plans 
(A)Commencement of reviewWithin 10 days after transmittal of a Plan by a Partnership to the Administrator and the Committee on Ocean Policy, or any amendment to such a Plan, the Administrator in consultation with the Committee on Ocean Policy shall commence a review of the Plan or amendment. 
(B)Public notice and commentImmediately after receipt of such a Plan, the Administrator shall publish in the Federal Register a notice stating that the plan or amendment is available and that public comments may be submitted to the Administrator within 60 days after the date the notice is published. 
(C)Requirements for approvalBefore approving a Regional Ocean Strategic Plan, or any amendments to such a Plan, submitted by a Regional Ocean Partnership, the Administrator, in consultation with the Committee on Ocean Policy, must find that the Plan— 
(i)is consistent with the policy and standards set forth in section 101, and 
(ii)adequately addresses the required elements under subsection (a) of this section. 
(D)Deadline for reviewWithin 120 days after transmittal by the Partnership to the Administrator of a Regional Ocean Strategic Plan, or an amendment to such a Plan, the Administrator in consultation with the Committee on Ocean Policy shall approve or disapprove the plan by written notice. If the Administrator disapproves a Plan or amendment, the Administrator in consultation with the Committee on Ocean Policy shall make conforming recommendations to the Partnership. Within 60 days of receiving the recommendations, the Partnership shall submit a revised Plan or amendment(s) to the Administrator and the Committee on Ocean Policy for review under this title. 
(2)GrantsThe Administrator, subject to the availability of funds in the Ocean and Great Lakes Conservation Trust Fund established in section 501, may award grants to members of a Partnership, other than representatives of the Federal Government, to cover appropriate expenses incurred in developing a draft Ocean Strategic plan or to implement an approved plan. 
(f)Implementation 
(1)In generalIndian tribes, States, Commonwealths, territories and possessions of the United States with a representative on a Regional Ocean Partnership, and the Federal Government shall, to the maximum extent practicable, implement an approved Regional Ocean Strategic Plan consistent with existing legal authorities. 
(2)Recommendations for more resourcesIf existing legal authority is inadequate or other resources are needed to successfully implement an approved Regional Ocean Strategic Plan in consultation with the Committee on Ocean Policy, the representatives of Indian tribes, States, Commonwealths, territories and possessions of the United States, and of the Federal Government serving on a Regional Ocean Partnership shall make recommendations to the Congress and States regarding necessary changes. 
404.National Academy of Sciences study of regional oceans governance 
(a)Study requiredNot later than 1 year after enactment of this Act, the Administrator and the Committee on Ocean Policy shall enter into an arrangement with the National Research Council of the National Academy of Sciences to carry out a study of existing regional and ecosystem-based approaches to coastal and ocean governance. 
(b)Matters includedThe study required by subsection (a) shall evaluate— 
(1)current coastal and oceans approaches to ecosystem-based management and their effectiveness at maintaining healthy marine ecosystems; 
(2)approaches to regional governance currently in use in the United States; and 
(3)mechanisms for engaging Federal, State, and local governments, special interest groups, and the general public in the management process. 
(c)RecommendationsIn carrying out the study required by subsection (a), the National Research Council may develop recommendations it considers appropriate and directly related to the subject matter of the study. It is the sense of the Congress that the National Research Council should develop recommendations on the best methods of creating governance structures, specific to each of the Regional Ocean Partnerships created in section 402, that include ecosystem-based management strategies and broad participation. 
(d)ReportsThe National Research Council shall submit to the Administrator, the Committee on Ocean Policy, and each of the Regional Ocean Partnerships created in section 402 by not later than one year after entering into the arrangement required by subsection (a), a final report on the study that includes all findings, conclusions, and recommendations. Upon receipt of the final report, each of the Regional Ocean Partnerships shall consider and integrate recommendations of the National Research Council to improve regional governance structures. 
(e)Provision of informationThe Administrator and the Regional Ocean Partnerships shall, in a timely manner, make available to the National Research Council all information that the National Research Council considers necessary to carry out its responsibilities under this section. 
(f)Rule of constructionThis section shall not be construed to affect section 402, except to advise on efficient structure and operation of the partnerships for the most effective ecosystem-based management of resources as practicable. 
(g)FundingOf the amounts made available to the National Oceanic and Atmospheric Administration pursuant to the authorization of appropriations, an appropriate amount shall be available for carrying out the study required by this section. 
405.Ocean ecosystem resource information systems 
(a)FindingsThe Congress finds the following: 
(1)Ecosystem-based management will require development of an ocean information systems comprised of a set of information management tools and products capable of integrating and disseminating information essential for informed decision-making. 
(2)Information generated by ocean monitoring systems, including the National Environmental Observatory Network, will be more useful if fully integrated into resource information systems developed for ecosystem-based management applications. Data from these offshore monitoring programs, coupled with other information on ocean and aquatic ecosystems, will provide a basis for understanding natural and anthropogenic environmental variability, including climate change and the resulting impacts on living marine resources. 
(3)Natural resource information systems have been developed and are presently a successful management tool for onshore uses, including some Pacific Coast watersheds, and they should now be applied to the ocean environment to facilitate ecosystem-based management of the United States oceans waters. 
(b)Establishment 
(1)RequirementThe Administrator shall, within 90 days after the date of the enactment of this Act, establish a network of regional ocean ecosystem resource information systems to act as an organized repository of geophysical, atmospheric, oceanographic, and marine biological data, including genetic research, studies, data, maps, and analyses necessary to the understanding of the ocean ecosystem, and from which to draw information for the establishment of national policies and priorities related to the conservation, use, and management of United States ocean waters and the marine resources therein. 
(2)Included informationInformation maintained in each regional ocean ecosystem resource information system may include— 
(A)relevant historic or social science information that may aid in the understanding of ocean ecosystems or their management; and 
(B)published and unpublished research, data, and scientifically peer-reviewed analysis, developed by State agencies, academic or scientific institutions, fishermen’s collaborative research programs, and other reliable and relevant information sources. 
(3)Review of included analyses and interpretationsEach draft analysis and interpretation of data to explain ecosystem relationships that is included in a regional ocean ecosystem resource information system shall be reviewed by qualified experts before being broadly disseminated through the system to the public. 
(4)Contracts and other agreements 
(A)AuthorityThe Administrator, subject to the availability of appropriations, may enter into contracts and other agreements with other Federal agencies, State agencies, non-governmental organizations, universities, and private academic institutions for development of portions of each regional ocean ecosystem resource information system. 
(B)Open-source software and the end-product licensesThe Administrator shall include in such agreements appropriate provisions requiring use of general public license open-source software and licensing of end-products to the Administration or to any joint authority considered appropriate by the Administrator for efficient regional operations. 
(5)Access to informationThe Administrator shall ensure that information in each regional ocean ecosystem resource information system established under this section shall be readily accessible at no cost, or at nominal cost, to the Congress, all Federal agencies, States, academic and scientific institutions, and the public through the Internet, libraries, and such other mediums as may be appropriate and practical. 
(c)Included regions and waters; schedule 
(1)Ocean regionsThe Administrator shall establish by not later than 5 years after the enactment of the Act, a regional ocean ecosystem resource information system for each ocean region. 
(2)Other watersThe Administrator, in cooperation with the affected States, shall establish by not later than 10 years after the enactment of this Act, a regional ocean ecosystem resource information system for each of the following bodies of water: 
(A)The United States territorial waters of each of the Great Lakes. 
(B)Long Island Sound. 
(C)The Gulf of Maine. 
(D)Chesapeake Bay. 
(E)The Mississippi River Delta. 
(F)San Francisco Bay and Delta. 
(G)The United States territorial waters of Puget Sound. 
(3)Modification of regions and watersThe Administrator, with respect to the establishment of regional ocean ecosystem resource information systems, and for purposes of administrative convenience and to ensure the timely completion of such systems, may divide the regions and waters referred to in paragraphs (1) and (2) or include other waters not listed in those paragraphs. 
(d)Coordination 
(1)Obtaining informationIn establishing regional ocean ecosystem resource information systems, the Administrator— 
(A)shall cooperate and coordinate with the United States Geological Survey, the United States Fish and Wildlife Service, the Minerals Management Service, the Environmental Protection Agency, the Coast Guard, and the Navy, and all Administration offices, including the National Marine Sanctuaries program and Regional Fishery Management Councils, in order to obtain from such agencies and offices and use all unclassified information necessary for the development and operation of the systems; and 
(B)may seek to enter into cooperative agreements with States, local governments, universities, or private academic institutions in order to obtain access to information necessary or useful for the development and operation of the systems. 
(2)Avoidance of duplicationTo avoid duplication, in establishing regional ocean ecosystem resource information systems the Administrator shall coordinate with other ocean data acquisition and distribution systems, including the National Geospatial Data Clearinghouse and the Sanctuary Integrated Monitoring Network program of the Administration. 
(3)Integration of watershed, bay, and estuarine information systemsThe Administrator, in recognition of the effects of land-based and watershed uses on ocean ecosystems, shall facilitate to the extent practical the integration of watershed, bay, and estuarine information systems with the appropriate regional ocean ecosystem resource information system. 
(4)International agreementsThe Administrator may, in consultation with the Secretary of State, enter into agreements with the Governments of Canada, Mexico, and the Russian Federation with respect to establishment of a regional ocean ecosystem resource information system for United States coastal waters that abut the territorial waters of any of those countries, for purposes of inclusion in such a system of any information or data that may be necessary or useful in the development and operation of such system. 
(e)Authorization of appropriationsFor development and implementation of the ocean ecosystem resource information systems for ocean regions and other waters under this section, there is authorized to be appropriated to the Administrator $12,000,000 for each of the fiscal years 2009 through 2018. 
406.RegulationsThe Administrator shall issue such regulations as the Administrator considers necessary to ensure proper administration of this title. 
407.Other authorityThis title shall not be construed as superseding or diminishing the authorities and responsibilities, under any other provision of law, of the Administrator or any other Federal, State, or tribal officer, employee, department, or agency. 
408.Authorization of appropriationsThere is authorized to be appropriated to the Administrator for carrying out this title, including development, implementation, and monitoring of approved Regional Ocean Strategic Plans, $25,000,000 for each of fiscal years 2009 through 2013. 
VOCEAN AND GREAT LAKES CONSERVATION TRUST FUND 
501.Establishment of fund 
(a)Establishment of FundThere is established in the Treasury of the United States a fund which shall be known as the Ocean and Great Lakes Conservation Trust Fund, in this title referred to as the Fund. In each fiscal year after fiscal year 2007, the Secretary of the Treasury shall deposit into the Fund the following amounts: 
(1)General revenueAn amount in each such fiscal year equal to the difference between $1,300,000,000 and the amounts deposited in the Fund under paragraphs (2), (3), and (4). 
(2)Healthy Ocean StampAmounts generated from the sale of a Healthy Oceans Stamp under section 507. 
(3)Amounts not disbursedAll allocated but undisbursed amounts returned to the Fund under section 505(a)(2). 
(4)InterestAll interest earned under subsection (d). 
(b)Transfer for ExpenditureThe Secretary of the Treasury shall transfer amounts deposited into the Fund as follows: 
(1)To the Administrator of the National Oceanic and Atmospheric Administration for purposes of making payments to coastal States only for carrying out their responsibilities for developing and implementing Regional Ocean Strategic Plans under title IV— 
(A)$350,000,000 for fiscal year 2008; 
(B)$700,000,000 for fiscal year 2009; and 
(C)$1,000,000,000 for fiscal year 2010 and each fiscal year thereafter. 
(2)To the Administrator for allocation, with concurrence of the Committee on Ocean Policy, only for carrying out responsibilities of the Federal Government for development and implementation of Regional Ocean Strategic Plans required under title IV— 
(A)$50,000,000 for fiscal year 2008; 
(B)$100,000,000 for fiscal year 2009; and 
(C)$300,000,000 for fiscal year 2010 and each fiscal year thereafter. 
(c)ShortfallIf amounts referred to in paragraphs (1) through (3) of subsection (a) in any fiscal year after fiscal year 2007 are less than $1,300,000,000, the amounts transferred under paragraphs (1) and (2) of subsection (b) for that fiscal year shall each be reduced proportionately. 
(d)InterestThe Secretary of the Treasury shall invest monies in the Fund (including interest), and in any fund or account to which monies are transferred pursuant to subsection (b) of this section, in public debt securities with maturities suitable to the needs of the Fund, as determined by the Secretary of the Treasury, and bearing interest at rates determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity. Such invested monies shall remain invested until needed to meet requirements for disbursement for the programs financed under this Act. 
(e)Intent of Congress to Supplement Annual Appropriations for Federal AgenciesAmounts made available by this Act are intended by the Congress to supplement, and not detract from, annual appropriations for Federal agencies receiving funding under this title. 
502.Limitation on use of available amounts for administrationNotwithstanding any other provision of law, of amounts made available by this title (including the amendments made by this title) for a particular activity, not more than 2 percent may be used for administrative expenses of that activity. 
503.Recordkeeping requirementsThe Administrator, in consultation with the Committee on Ocean Policy, shall establish such rules regarding recordkeeping by State and local governments and the auditing of expenditures made by State and local governments from funds made available under this Act as may be necessary. Such rules shall be in addition to other requirements established regarding recordkeeping and the auditing of such expenditures under other authority of law. 
504.Maintenance of effort and matching funding 
(a)In generalIt is the intent of the Congress in this Act that States not use this Act as an opportunity to reduce State or local resources for the programs funded by this Act. Except as provided in subsection (b), no State or local government shall receive any funds under this Act during any fiscal year in which its expenditures of non-Federal funds for recurrent expenditures for programs for which funding is provided under this Act will be less than its expenditures were for such programs during the preceding fiscal year. No State or local government shall receive funding under this Act with respect to a program unless the Administrator is satisfied that such a grant will be so used to supplement and, to the extent practicable, increase the level of State, local, or other non-Federal funds available for such program. 
(b)ExceptionThe Administrator may provide funding under this Act to a State or local government not meeting the requirements of subsection (a) if the Administrator determines that a reduction in expenditures— 
(1)is attributable to a nonselective reduction in expenditures for the programs of all executive branch agencies of the State or local government; or 
(2)is a result of reductions in State or local revenue as a result of a downturn in the economy. 
(c)Use of Fund to meet matching requirementsAll funds received by a State or local government under this Act shall be treated as Federal funds for purposes of compliance with any provision in effect under any other law requiring that non-Federal funds be used to provide a portion of the funding for any program or project. 
505.Community assistance formula and payments 
(a)Conservation payments to coastal States 
(1)Grant programAmounts transferred to the Administrator from the Fund under section 501(b)(1) for purposes of making payments to coastal States under this title in any fiscal year shall be allocated by the Administrator among coastal States as provided in this section each such fiscal year. In each such fiscal year, the Administrator shall, without further appropriation, disburse such allocated funds to those coastal States for which the Administrator has approved a spending plan under section 506 and that have met all other requirements of this title. Payments for all projects shall be made by the Administrator to the Governor of the State or to the State official or agency designated by the Governor or by State law as having authority and responsibility to accept and to administer funds paid hereunder. No payment shall be made to any State until the State has agreed to provide such reports to the Administrator, in such form and containing such information, as may be reasonably necessary to enable the Administrator to perform the duties of the Administrator under this title, and provide such fiscal control and fund accounting procedures as may be necessary to assure proper disbursement and accounting for Federal revenues paid to the State under this title. 
(2)Failure to make sufficient progress at developing or implementing a regional ocean strategic planAt the end of each fiscal year, the Administrator shall return to the Fund any amount that the Administrator allocated, but did not disburse, in that fiscal year to a coastal State that, in the judgment of the Administrator, has failed to make sufficient progress in developing or implementing a Regional Ocean Strategic Plan under title IV before the end of the fiscal year in which such grant is allocated, except that the Administrator shall hold in escrow until the final resolution of the appeal any amount allocated, but not disbursed, to a coastal State that has appealed the disapproval of such funding. 
(b)Allocation among coastal States 
(1)Allocable share for each StateFor each coastal State, the Administrator shall determine the State’s allocable share of the total amount transferred from the Fund under section 501(b)(1) for each fiscal year using the following weighted formula: 
(A)Thirty-five percent of such amount shall be allocated to each coastal State based on the ratio of each State’s shoreline miles to the shoreline miles of all coastal States. 
(B)Sixty-five percent of such amount shall be allocated to each coastal State based on the ratio of each State’s coastal population to the coastal population of all coastal States. 
(2)Minimum State share 
(A)In generalThe allocable share determined by the Administrator under this subsection for each coastal State with a management program approved by the Secretary of Commerce under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), or that is making satisfactory progress toward one, shall not be less in any fiscal year than 0.50 percent of the total amount transferred by the Secretary of the Treasury to the Administrator for that fiscal year under section 501(b)(1). For any other coastal State the allocable share shall not be less than 0.25 percent of such transferred amount. 
(B)RecomputationIf 1 or more coastal States’ allocable shares, as computed under paragraphs (1) and (2), are increased by any amount under this paragraph, the allocable share for all other coastal States shall be recomputed and reduced by the same amount so that not more than 100 percent of the amount transferred by the Secretary of the Treasury to the Administrator for that fiscal year under section 501(b)(1) is allocated to all coastal States. The reduction shall be divided pro rata among such other coastal States. 
(c)Payments to political subdivisionsIn the case of a coastal State, the Governor of the State shall hold 50 percent of the State’s allocable share, as determined under subsection (b), in a State ocean grants fund. The Governor or his designee shall award, on a competitive basis, grants to coastal political subdivisions of the State from the State ocean grants fund only for activities relating to the development and implementation of federally approved Regional Ocean Strategic Plans that are consistent with the standard set forth in subsection 506(b). 
(d)Time of paymentPayments to coastal States and coastal political subdivisions under this section shall be made not later than December 31 of each year from revenues received during the immediately preceding fiscal year. 
506.Approval of State funding and spending plans 
(a)Development and submission of Regional Ocean Strategic PlansEach coastal State seeking to receive grants under this title shall participate in the development and implementation of Regional Ocean Strategic Plans under title IV. 
(b)Standard governing the expenditure of fundsAll Funds disbursed to coastal States and political subdivisions shall only be used for activities that— 
(1)develop or implement federally approved Regional Ocean Strategic Plans, and 
(2)are consistent with the national standards set forth in section 101(b). 
(c)Submission of spending planEach coastal State seeking funding under this title shall submit annually to the Administrator a spending plan for funds provided under this title. In addition to such other requirements as the Administrator by regulation shall prescribe, each State spending plan shall include— 
(1)The name of the State agency that will have the authority to represent and act for the State in dealing with the Administrator for purposes of this title. 
(2)A description of how funds provided under this title will be used to meet the State’s responsibilities to develop and implement the applicable Regional Ocean Strategic Plan. 
(3)A description of how the funds provided under this title will be used by coastal political subdivisions to develop and implement the applicable Regional Ocean Strategic Plan. 
(4)An analysis of how the funds provided under this title to both coastal States and coastal political subdivisions will be consistent with the standard set forth in subsection 506(b). 
(5)Certification by the Governor of the coastal State that all the funds provided under this title to coastal political subdivisions will be used to develop and implement a Regional Ocean Strategic Plan in a manner that is consistent with the standard set forth in subsection 506(b). 
(d)Approval or disapproval 
(1)RequirementsA coastal State shall receive funding under this title if, in consultation with the Committee on Ocean Policy, the Administrator— 
(A)certifies that such coastal State is participating actively and sufficiently in the development and implementation of a Regional Ocean Strategic Plan under title IV; 
(B)approves a spending plan submitted by such State that specifies how funds provided under this title will be used to meet the State’s obligations and responsibilities in developing and implementing a Regional Ocean Strategic Plan under title IV; and 
(C)ensures any payments under this title to coastal States and political subdivisions are used to develop and implement an approved Regional Ocean Strategic Plan in a manner that is consistent with the standard set forth in subsection 506(b). 
(2)Procedure and timing; revisionsThe Administrator shall approve or disapprove each spending plan submitted in accordance with this section. If a State first submits a plan by not later than 90 days before the beginning of the first fiscal year to which the plan applies, the Administrator shall approve or disapprove the plan by not later than 30 days before the beginning of that fiscal year. 
(3)Amendment or revisionAny amendment to or revision of the plan shall be prepared in accordance with the requirements of this subsection and shall be submitted to the Administrator for approval or disapproval. Any such amendment or revision shall take effect only for fiscal years after the fiscal year in which the amendment or revision is approved by the Administrator. 
(4)Public commentBefore approving or disapproving a spending plan of a State, amendment, or revision to a plan, the Administrator shall provide for public comment on the State’s proposed expenditures for the forthcoming year. 
507.Special postage stamp 
(a)In GeneralIn order to afford a convenient way for members of the public to support efforts to protect, maintain, and restore marine ecosystems, the United States Postal Service shall provide for a special postage stamp in accordance with this section. 
(b)Terms and conditionsThe issuance and sale of the stamp referred to in subsection (a) shall be governed by section 416 of title 39, United States Code, and regulations under such section, subject to the following: 
(1)TransfersAll amounts becoming available from the sale of such stamp shall be transferred to the Ocean and Great Lakes Conservation Trust Fund (as established by section 501) through payments which shall be made, at least twice a year, in the manner required by subsection (d)(1) of section 416 of such title 39. 
(2)Numerical limitationFor purposes of applying any numerical limitation referred to in subsection (e)(1)(C) of section 416 of such title 39, such stamp shall not be taken into account. 
(3)DurationSuch stamp shall be made available to the public over such period of time as the Postal Service may determine, except that such period— 
(A)shall commence not later than 12 months after the date of the enactment of this Act; and 
(B)shall terminate not later than the close of the period referred to in section 416(g) of title 39, United States Code. 
(c)Rule of ConstructionNothing in this section shall be considered to permit or require that any determination of the amounts becoming available from the sale of the stamp referred to in subsection (a) be made in a manner inconsistent with the requirements of section 416(d) of title 39, United States Code. 
VIADMINISTRATION FUNDING 
601.Authorization of appropriationsThere is authorized to be appropriated to the Administrator such sums as necessary for the functions and activities carried out by the Administration in accordance with this Act. Sums appropriated under this section shall remain available until expended. 
 
